DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 are objected to because of the following informalities: 
There appears to be two claim 17s in the claims and there is no claim 21.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, and 15-18, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (US 2020/0382998 A1). The office notes that both claim 17 are rejected under Cao.
Regarding claims 1, 8, and 15, Cao discloses a method, comprising: 
building a wireless packet (fig.1 teaches packet transmission from a wireless Access Point (AP) to a Client device 152-1 in an 802.11 WiFi Network) that includes a preamble that is compliant with a first wireless communication protocol and is forward compatible with a second wireless communication protocol that is different than the first wireless communication protocol (par.[0036] and fig.7 which recites, in part “a new data unit format that is extendable to future versions of the IEEE 802.11 communication protocol without further increasing the complexity of auto-detection at the receiver from that of the IEEE 802.11ax communication protocol is disclosed. The preamble of the new data unit format is future-proof, e.g., devices compliant with the EHT communication protocol and devices compliant with future version of the IEEE 802.11 communication protocol will not need to change the auto-detection state machine of the receiver and the auto-detection scheme is compatible with legacy versions of the IEEE 802.11 communication protocol.” That is, the disclosure teaches a data unit/packet with a preamble that is future proof and backwards compatible with existing 802.11 standards, thus allowing the new data unit to be used in 802.11ax and 802.11be networks along with previous WiFi networks. See the signal fields included in the preamble of fig.7), including: 
building the preamble with a first subset of bits that are specified in both the first wireless communication protocol and the second wireless communication protocol (fig.7 
building the preamble with a second subset of bits that are specified in the first wireless communication protocol exclusive of the second wireless communication protocol (fig.7 element 602 which teaches legacy signaling fields); and 
transmitting the wireless packet to one or more receiver nodes (fig.1 teaches the transmission between the AP and the Client device).

Regarding claims 2, 9, and 16, Cao discloses wherein building the preamble with the first subset of bits that includes one or more MAC layer characteristics comprises building the preamble with at least one of: 
a first field that includes a basic service set (BSS) color (par.[0038] describes the U-SIG with three bits for BSS Colors); 
or a second field that includes a reserved transmit opportunity (TXOP) (par.[0045] describes the transmission opportunity).

Regarding claim 3, 10, and 17, Cao discloses wherein building the preamble with the second subset of bits that are specified in the first wireless communication protocol exclusive of the second wireless communication protocol comprises building the second subset of bits to look correct according to the second wireless communication protocol (par.[0034 – 0035] describes legacy version preamble wherein 

Regarding claim 4, 11, and 17(b), Cao discloses wherein building the wireless packet comprises building the preamble to at least partially imitate a preamble of a packet sent in response to a request for the packet (fig.12 element 1206 and par.[0049 – 0050] which recites, in part, “The receiver selectively decodes a portion of the received data unit to distinguish between new versions of the communication protocol based on the implicit signaling. For example, the receiver distinguishes between a received data unit compliant with a legacy format of the communication protocol from a received data unit compliant with a new format of the communication protocol using implicit signaling (1202). If the receiver determines that the data unit has a new format compliant with a new version of the communication protocol (1204), then the receiver explicitly decodes a portion of the received data unit to distinguish between new versions of the communication protocol (1206).” also “In at least one embodiment, a method for operating a communications network includes encoding a first field of a preamble of a data unit and implicitly encoding a portion of the preamble to identify the data unit as being compliant with future versions of a communication protocol as distinguished from legacy versions of the communication protocol.”).

Regarding claim 5, 12, and 18, Cao discloses wherein building the preamble to at least partially imitate the preamble of the packet sent in response to the request for the packet comprises building the preamble with one or more fields that at least partially .

Claim(s) 1, 8, and 15, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verma et al. (US 2020/0127681 A1).
 Regarding claims 1, 8, and 15, Cao discloses a method, comprising: 
building a wireless packet (fig.14 element 1410, par.[0122]) that includes a preamble that is compliant with a first wireless communication protocol and is forward compatible with a second wireless communication protocol that is different than the first wireless communication protocol (fig.3 discloses the 802.11be preamble with a mark. The preamble usable by legacy and future proof for other protocols), including: 
building the preamble with a first subset of bits that are specified in both the first wireless communication protocol and the second wireless communication protocol (fig.3 which discloses the legacy STF, LTF, and L-SIG which are common to 802.11a – 802.11be), the first subset of bits including one or more media access control (MAC) layer characteristics (fig.3 the packets are transmitted over the Physical Layer, and decoded into MAC PDUs for processing par.[0135]); and 

transmitting the wireless packet to one or more receiver nodes (fig.14 teaches the transmission of the packet element 1420).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 13, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claims above in view of Park et al. (US 2020/0136884 A1).
Regarding claim 6, 13, and 19, Cao discloses wherein building the preamble to at least partially imitate the preamble of the packet sent in response to the request for the packet comprises building the preamble with a field. However Cao does not disclose:
a first reserved bit as a first bit in the field, the first reserve bit having a value of 0 and included in the first subset of bits; and a second reserved bit as a twenty-fourth bit in the field, the second reserve bit having a value of 1 and included in the first subset of bits.
In an analogous art, Park discloses:
a first reserved bit as a first bit in the field, the first reserve bit having a value of 0 and included in the first subset of bits; and a second reserved bit as a twenty-fourth bit in the field, the second reserve bit having a value of 1 and included in the first subset of bits (par.[0126 – 0127] disclose reserved bits wherein the first reserved bit is 0 and processes the PPDU as an HE PPDU and last bit is set to 1).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cao for the universal signaling field for forward and backward compatibility with the methods as discussed in Park for having reserved bits in the preamble. The motivation/suggestion .

Claims 7, 14, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claims above in view of Park as applied above, and further in view of Kim et al. (US 2016/0262052 A1)
Regarding claim 7, 14, and 20, the disclosure of Cao teaches, wherein the second wireless communication protocol comprises the Institute of Electrical and Electronics Engineers (IEEE) 802.1 lax communication protocol and building the wireless packet comprises building the preamble to at least partially imitate a high- efficiency (HE) trigger-based (TB) preamble according to the IEEE 802.11ax communication protocol, however Cao does not disclose:
receiving a second wireless packet that includes a second preamble that at least looks like an HE TB preamble; if an 802.11ax trigger frame is detected preceding the second wireless packet, processing the second wireless packet as an 802.1 lax HE TB physical layer protocol data unit (PPDU); and if an 802.1 lax trigger frame is not detected preceding the second wireless packet: extracting a basic service set (BSS) color and a reserved transmit opportunity (TXOP) from the second wireless packet.
In an analogous art, Park discloses:
receiving a second wireless packet that includes a second preamble that at least looks like an HE TB preamble; if an 802.11ax trigger frame is detected preceding the second wireless packet, processing the second wireless packet as an 802.1 lax HE TB physical layer protocol data unit (PPDU) (par.[0070 – 0071]); and 

parsing the second set of bits from the second preamble (par.[ 0110, 0117 0126-0127]).
processing the second wireless packet according to the first wireless communication protocol (See claim above with regard to 802.11be processing)
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cao, with the methods as discussed in Park. The motivation/suggestion would have been to how to process a received PPDU with legacy or future format detection (Park: par.[0126]). 
While the disclosure of Cao and Park substantially disclose the claimed invention, they do not disclose:
if the set of bits parsed from the preamble includes invalid values or indicates an error, dropping the wireless packet; and 
if the second set of bits parsed from the second preamble includes valid values and does not indicate an error, processing the wireless packet according to the wireless communication protocol.
However, this technique is well-known in the art. 
For example, Kim discloses:
if the set of bits parsed from the preamble includes invalid values or indicates an error, dropping the wireless packet (par.[0034] describes a method for power saving by 
if the set of bits parsed from the second preamble includes valid values and does not indicate an error, processing the wireless packet according to the wireless communication protocol (implicit, if the packet isn’t dropped or if the packet is intended for the receiver, then the receiver will decode and use the information in the packet, par.[0055]). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply methods as discussed Cao and Park for processing a PPDU with legacy and future proof MAC layer information and bits, with the packet dropping method as discussed in Kim. The motivation/suggestion would have been to save power at the receiver such that when there is an error in the header of the packet the packet can be dropped without processing the remainder of the packet, thereby saving power (Kim: par.[0077]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Porat et al. (US 2019/0097768 A1) “Flexible OFDMA Packet Structure for Wireless Communications”
Park et al. (US 2021/0273838 A1) “Extreme High Throughput Future Proof Preamble Design”
Yang et al. (US 2020/0228380 A1) “Signal Phase Rotation”

Verma et al. (US 2019/0373586 A1) “Techniques for Control Signaling in Extreme High Throughput Environments”
Cherian et al. (US 2020/0076552 A1) “Protocols for Multi-Access Point Coordinated Multi-User Transmissions”
Gan (WO 2020/052784 A1) “Enhancing Channel Aggregation and Puncturing for the IEEE 802.11ax and Beyond”
Verma et al. (US 2020/0112408 A1) “Multi-User Preamble Format for A Wireless Local Area Network”
Li et al. (US 2006/0067263 A1) “Techniques to Manage Multiple Receivers”
Kim et al. (US 2011/0194475 A1) “Preamble and Header Bit Allocation for Power Saving Within Multiple User, Multiple Access, and/or MIMO Wireless Communications”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411